 
 
Exhibit 10.7
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------











Granite Construction Incorporated




 
 
 

--------------------------------------------------------------------------------




First Amendment
Dated as of October 11, 2012


 
to
 


Note Purchase Agreement
Dated as of December 12, 2007









--------------------------------------------------------------------------------


 
Re:$200,000,000 6.11% Series 2007-A Senior Notes due December 12, 2019
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
 

--------------------------------------------------------------------------------

 
 
First Amendment to Note Purchase Agreement


This First Amendment dated as of October 11, 2012 (the or this “First
Amendment”) to that certain Note Purchase Agreement dated as of December 12,
2007 is between Granite Construction Incorporated, a Delaware corporation (the
“Company”), and each of the institutional investors listed on the signature
pages hereto (collectively, the “Noteholders”).
 
Recitals:


A.           The Company and each of the Noteholders have heretofore entered
into that certain Note Purchase Agreement dated as of December 12, 2007 (the
“Note Purchase Agreement”).  The Company has heretofore issued $200,000,000
aggregate principal amount of its 6.11% Series 2007-A Senior Notes due December
12, 2019 (the “Notes”) pursuant to the Note Purchase Agreement.  The Noteholders
are the holders of 100% of the outstanding principal amount of the Notes.
 
B.           The Company and the Noteholders now desire to amend the Note
Purchase Agreement in the respects, but only in the respects, hereinafter set
forth.
 
C.           Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Purchase Agreement unless herein defined or the
context shall otherwise require.
 
D.           All requirements of law have been fully complied with and all other
acts and things necessary to make this First Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.
 
Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
 
SECTION 1. Amendments.
 
1.1. Section 7.1(a) of the Note Purchase Agreement shall be and is hereby
amended by replacing the reference to “60 days” set forth therein with “45
days”.
 
1.2. Section 7.1(b) of the Note Purchase Agreement shall be and is hereby
amended by replacing the reference to “105 days” set forth therein with “90
days”.
 
1.3. Section 7.1(i) of the Note Purchase Agreement shall be and is hereby
amended and restated in its entirety to read as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           Requested Information — with reasonable promptness, such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries
(including, but without limitation, actual copies of the Company’s Quarterly
Report on Form 10-Q and Annual Report on Form 10-K) or relating to the ability
of the Company to perform its obligations hereunder and under the Notes or the
ability of the Company or any Subsidiary to perform its obligations under the
Guaranty Agreement or any Security Document to which it is a party, as from time
to time as from time to time may be reasonably requested by any such holder of
Notes.”


1.4. Section 7.2 of the Note Purchase Agreement shall be and is hereby amended
and restated in its entirety to read as follows:
 
Section 7.2.                      Officer’s Certificate.  Each set of financial
statements delivered to a holder of Notes pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer, such certificate to be provided in the manner specified in Section 18
or, if the holder shall have previously provided the Company with an electronic
mail address for such purpose, by electronic mail (which, in the case of
Electronic Delivery of any such financial statements, shall be by separate
delivery of such certificate to each such holder of Notes no later than the
earlier of the third Business Day following such Electronic Delivery and the
last day upon which the Company is required to deliver the corresponding
financial statements pursuant to Section 7.1(a) or Section 7.1(b), as
applicable):


(a)           Covenant Compliance — setting forth (1) the information (including
detailed calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.2 through Section 10.5,
inclusive, Section 10.8 and Section 10.10 and any covenant in a Supplement which
specifically provides that it shall have the benefit of this clause (a) during
the quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section and covenant, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections and covenants, and the
calculation of the amount, ratio or percentage then in existence), and (2) the
information (including detailed calculations) required in order to determine the
Consolidated Fixed Charge Coverage Ratio for the Subject Period ending on the
last day of the quarterly or annual period covered by the statements then being
furnished;


(b)           Event of Default — certifying that such Senior Financial Officer
has reviewed the relevant terms hereof (including all Supplements), of the
Security Documents and of the other Transaction Documents and has made, or
caused to be made, under his or her supervision, a review of the transactions
and conditions of the Company and its Subsidiaries from the beginning of the
quarterly or annual period covered by the statements then being furnished to the
date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including, without limitation, any such event or condition resulting
from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 


1.5. Section 9.2 of the Note Purchase Agreement shall be and is hereby amended
to add the following sentence at the end of said Section:
 
Without limiting the foregoing, at all times other than during a Collateral
Release Period, the Company will, and will cause each of its Subsidiaries to,
(a) maintain, if available, fully paid flood hazard insurance with respect to
each Mortgaged Property containing a Building (as defined in Section 208.25 of
Regulation H of the Board of Governors of the Federal Reserve System) that is
located in a special flood hazard area, as designated by the Federal Emergency
Management Agency of the United States Department of Homeland Security (“FEMA”),
on such terms and in such amounts as required by The National Flood Insurance
Reform Act of 1994, as amended, or as otherwise reasonably required by the
Required Holders, (b) upon request, furnish to the holders of the Notes evidence
of the renewal of all such policies, and (c) furnish to the holders of the Notes
written notice of any redesignation by FEMA of any such Building into or out of
a special flood hazard area promptly upon obtaining knowledge of such
redesignation.
 
1.6. Section 9.7 of the Note Purchase Agreement shall be and is hereby amended
to (a) add the words “; Collateral and Appraisals” to the end of the title of
said Section, (b) amend and restate paragraph (c) to read as follows and (c) add
the following new paragraphs (d), (e), (f) and (g) at the end of said Section:
 
(c)           If at any time, pursuant to the terms and conditions of the Bank
Credit Agreement, any Guarantor is released from its liability under the Bank
Guaranty and (1) such Guarantor is not a co-obligor in respect of any Debt
existing under the Bank Credit Agreement or a guarantor or co-obligor in respect
of any Debt existing under the Existing Note Agreements, (2) such Guarantor does
not qualify as a Material Subsidiary under clause (a) or (b) of the definition
thereof, (3) such Guarantor is not required to be designated as a Material
Subsidiary for purposes of satisfying the 80% Threshold and (4) the Company
shall have delivered to each holder of Notes an Officer’s Certificate certifying
that (i) the conditions specified in clauses (1), (2) and (3) above have been
satisfied and (ii) immediately preceding the release of such Guarantor from the
Guaranty Agreement and after giving effect thereto, no Default or Event of
Default shall have existed or would exist, then, upon receipt by the holders of
Notes of such Officer’s Certificate, such Guarantor shall be discharged from its
obligations under the Guaranty Agreement.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(d)           At all times other than during a Collateral Release Period, the
Company shall cause each Material Subsidiary required to execute and deliver a
supplement to the Guaranty Agreement pursuant to Section 9.7(a) to promptly (and
in any event, with respect to Domestic Subsidiaries, within 45 days of such
Material Subsidiary being required to execute and deliver such supplement, with
respect to Foreign Subsidiaries, within 75 days of such date, and solely with
respect to Section 9.7(d)(3), within 60 days of such date, or in any case, such
longer period requested by the Company and approved by the Required Holders)
deliver to the Collateral Agent, with a copy to each holder of the Notes:
 
(1)           a Security Joinder Agreement by such Material Subsidiary, together
with such Uniform Commercial Code financing statements naming such Material
Subsidiary as “Debtor” and naming the Collateral Agent for the benefit of the
Secured Creditors as “Secured Party,” in form, substance and number sufficient
in the reasonable opinion of the Required Holders and their special counsel to
be filed in all Uniform Commercial Code filing offices in all jurisdictions in
which filing is necessary or advisable to perfect in favor of the Collateral
Agent for the benefit of the Secured Creditors the Lien on the Collateral
conferred under such Security Document to the extent such Lien may be perfected
by Uniform Commercial Code filing;
 
(2)           documents of the types referred to in Section 9.7(b)(i) through
(iv), inclusive, with respect to such Material Subsidiary and any pledgor and
the agreements and instruments being delivered by such Person pursuant to this
Section 9.7(d);
 
(3)           Mortgages, title insurance, appraisals and such other real
property support documentation with respect to all real property (and related
improvements) with a Fair Market Value in excess of $1,000,000 owned by such
Material Subsidiary;
 
(4)           if the Subsidiary Securities issued by such Material Subsidiary
that are, or are required to become, Pledged Interests are owned by a Subsidiary
who has not then executed and delivered to the Collateral Agent a Pledge
Agreement granting a Lien to the Collateral Agent, for the benefit of the
Secured Creditors, in such equity interests, a Pledge Joinder Agreement executed
by the Subsidiary that directly owns such Subsidiary Securities (or, as to the
Pledged Interests issued by any Direct Foreign Subsidiary, in a form acceptable
to the Required Holders), and if such Subsidiary Securities shall be owned by
the Company or a Subsidiary who has previously executed a Pledge Agreement, a
Pledge Agreement Supplement in the form required by such Pledge Agreement
pertaining to such Subsidiary Securities;
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(5)           if the Pledged Interests issued by such Material Subsidiary
constitute securities under Article 8 of the Uniform Commercial Code, (i) the
certificates representing 100% of such Subsidiary Securities and (ii) duly
executed, undated stock powers or other appropriate powers of assignment in
blank affixed thereto;
 
(6)           Uniform Commercial Code financing statements naming the pledgor as
“Debtor” and naming the Collateral Agent for the benefit of the Secured Parties
as “Secured Party,” in form, substance and number sufficient in the reasonable
opinion of the Required Holders and their special counsel to be filed in all
Uniform Commercial Code filing offices and in all jurisdictions in which filing
is necessary or advisable to perfect in favor of the Collateral Agent for the
benefit of the Secured Creditors the Lien on such Subsidiary Securities;
 
(7)           a supplement to the appropriate schedule attached to the
appropriate Security Documents listing the additional Collateral, certified as
true, correct and complete by the Responsible Officer (provided that the failure
to deliver such supplement shall not impair the rights conferred under the
Security Documents in after acquired Collateral); and
 
(8)           such other assurances, certificates, documents, consents or
opinions as the Required Holders reasonably may require.
 
(e)           At all times other than during a Collateral Release Period, the
Company shall cause to be delivered to the Collateral Agent upon the Required
Holders’ reasonable request, as soon as practicable and in any event within 30
days of the acquisition thereof, a Mortgage on any fee owned real property (and
related improvements) with a Fair Market Value in excess of $1,000,000 acquired
by the Company or any Guarantor after the First Amendment Effective Date as
security for the Secured Obligations, together with the Uniform Commercial Code
financing statements covering fixtures, mortgage policies of title insurance,
surveys, opinions, evidence of flood insurance coverage and other documents in
connection with such Mortgage as the Required Holders may reasonably request.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(f)           Notwithstanding any other provision of this Agreement, any Lien on
the Collateral of the Company or any Guarantor granted to or held by the
Collateral Agent (on behalf of the Secured Creditors) under any Security
Document shall be released and the Company and any Guarantor that is a party to
any Security Document shall be released from its respective obligations
thereunder (collectively, the “Release”), including after any re-pledge of the
Collateral pursuant to the second proviso of this Section 9.7(f) upon the
written request of the Company delivered to the holders of the Notes at any time
on or after June 30, 2013, provided that (1) no Default or Event of Default
shall have occurred and be continuing at such time or would occur immediately
after giving effect to such Release, (2) the Consolidated Fixed Charge Coverage
Ratio (calculated as of the last day of each of the four most recently ended
fiscal quarters of the Company) is greater than or equal to 1.25 to 1.00 for
each of such four most recently ended fiscal quarters, (3) the Consolidated
Leverage Ratio (calculated as of the last day of the most recently ended fiscal
quarter of the Company) is equal to or less than 2.50 to 1.00, (4) immediately
after giving effect to such Release, no Secured Creditor shall have any Liens on
any property of the Company or any Guarantor securing any Secured Obligations
then owing to such Secured Creditor and (5) the Company and the Guarantors bear
the cost of the Release; provided further, that if any Release has occurred and
subsequent to the date on which such Release occurred the Company delivers a
certificate pursuant to Section 7.2(a) demonstrating that (i) the Consolidated
Fixed Charge Coverage Ratio (calculated as of the last day of the most recently
ended fiscal quarter of the Company) is less than 1.25 to 1.00 or (ii) the
Consolidated Leverage Ratio (calculated as of the last day of the most recently
ended fiscal quarter of the Company) is greater than 2.50 to 1.00, then promptly
(and in any event within 30 days or such longer period of time as the Required
Holders determine in their reasonable discretion) after such certificate is
delivered, or sooner if the Company shall otherwise elect to do so, the Company
and each Guarantor shall at their sole cost, (A) take action (including the
filing of Uniform Commercial Code and other financing statements) that may be
necessary or advisable in the reasonable opinion of the Required Holders to vest
in a collateral agent (which collateral agent shall be, if the Bank Credit
Agreement is then in effect, the bank agent under the Bank Credit Agreement
pursuant to an intercreditor and collateral agency agreement on the same terms
as those contained in the Intercreditor Agreement as in effect prior to such
Release or on other terms acceptable to the holders of the Notes) for the
benefit of the holders of the Notes and, if the Bank Credit Agreement is then in
effect, the lenders party thereto valid and subsisting Liens on the Collateral
other than real property consistent in all material respects in scope,
perfection and priority as those in effect prior to such Release and pursuant to
documentation substantially similar to such documentation in place on or after
the First Amendment Effective Date in accordance with this Section 9.7 and, in
the case of any real property previously pledged pursuant to a Mortgage or real
property acquired on or after the Collateral Release Date as to which a Lien
would have been required to have been granted pursuant to Section 9.7 had it not
been acquired during the Collateral Release Period, Liens of record consistent
with the requirements of this Section 9.7, and (B) upon the Required Holders’
request, deliver to the collateral agent described above and the holders of the
Notes customary opinions of counsel in connection therewith.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(g)           The holders of the Notes may obtain from time to time an appraisal
of all or any part of any Collateral, prepared in accordance with written
instructions from the Required Holders, from a third-party appraiser
satisfactory to, and engaged directly by, the Required Holders.  The cost of any
appraisal after the occurrence and during the continuance of an Event of Default
shall be borne by the Company and such cost shall be payable by the Company to
the holders of the Notes on demand (which obligation the Company hereby promises
to pay); provided that the cost of any appraisal obtained by the holders of the
Notes at any time other than after the occurrence and during the continuance of
an Event of Default shall not be required to be reimbursed by the Company.
 
1.7. Sections 10.2, 10.3 and 10.4 of the Note Purchase Agreement shall be and
are hereby amended and restated in their entirety to read as follows:
 
Section 10.2.  Consolidated Tangible Net Worth.  The Company will not, at any
time, permit Consolidated Tangible Net Worth to be less than the sum of 85% of
the Consolidated Tangible Net Worth as of December 31, 2011, plus (a) an amount
equal to 50% of the Consolidated Net Income earned in each fiscal quarter ending
after December 31, 2011 (with no deduction for a net loss in any such fiscal
quarter) plus (b) an amount equal to 50% of the aggregate increases in
Consolidated Stockholders’ Equity after the First Amendment Effective Date by
reason of the issuance and sale of capital stock of the Company.


Section 10.3.  Leverage Ratio; Project Debt and Interest Coverage Ratio.


(a)  Consolidated Leverage Ratio.  The Company will not, at any time, permit the
Consolidated Leverage Ratio to exceed:
 
 
- 7 -

--------------------------------------------------------------------------------

 


 
Period
Ratio
For the period b
eginning on the First
Amendment Effective
Date through and including
September 30, 2013
3.50 to 1.00
For the period from and
after October 1, 2013
3.25 to 1.00



; provided that during any Collateral Release Period, the Company will not, at
any time, permit the Consolidated Leverage Ratio to exceed 2.50 to 1.00.


Notwithstanding the foregoing, if at any time the “Maximum Consolidated Leverage
Ratio” permitted by the Bank Credit Agreement for any period is increased or
decreased, then, upon receipt of evidence thereof satisfactory to the Required
Holders and, in the case of any such increase, so long as no Default or Event of
Default shall have occurred and be continuing, (1) the maximum Consolidated
Leverage Ratio permitted by this Agreement for such period shall be deemed to be
increased or decreased by the same incremental amount as the increase or
decrease in the “Maximum Consolidated Leverage Ratio” permitted by the Bank
Credit Facility for such period and (2) any changes to the defined terms used in
the calculation of the “Consolidated Leverage Ratio” under the Bank Credit
Agreement shall be deemed to have been made to the defined terms used in the
calculation of the Consolidated Leverage Ratio under this Agreement; provided,
however, that in no event shall the maximum Consolidated Leverage Ratio
permitted by this Agreement for any period ever exceed the maximum Consolidated
Leverage Ratio (utilizing all relevant definitions appearing herein as of the
First Amendment Effective Date) for such period as set forth in this Agreement
as of the First Amendment Effective Date.  The Company will promptly, and in any
event within five days of the occurrence thereof, give each of the holders of
the Notes notice of any increase or decrease in the “Maximum Consolidated
Leverage Ratio” permitted by the Bank Credit Agreement for any period.  If any
party to the Bank Credit Agreement shall receive or become entitled to any fee
or other consideration in connection with its agreement to increase or decrease
the “Maximum Consolidated Leverage Ratio” permitted by the Bank Credit Agreement
for any period, the holders of the Notes shall receive fees or other
consideration in a proportionate amount based upon the relative outstanding
principal amount of the Notes and of the Debt outstanding under such Bank Credit
Agreement.  For the avoidance of doubt, if at any time there shall be no Bank
Credit Agreement in existence, the maximum Consolidated Leverage Ratio
(utilizing all relevant definitions appearing herein as of the First Amendment
Effective Date) permitted by this Agreement for any period shall be that set
forth herein as of the First Amendment Effective Date for such period.
 
 
- 8 -

--------------------------------------------------------------------------------

 


(b)           Limitation on Project Debt.  The Company will not, and will not
permit any Subsidiary to, create, incur, assume or suffer to exist any Project
Debt other than (1) Project Debt outstanding on the First Amendment Effective
Date as set forth on Schedule 5 and (2) in addition thereto, an additional
amount of Project Debt not to exceed $10,000,000 at any time outstanding.


(c)           Consolidated Interest Coverage Ratio.  The Company will not, as of
the last day of any fiscal quarter of the Company, permit the Consolidated
Interest Coverage Ratio to be less than 4.00 to 1.00.


Section 10.4  Priority Debt.  The Company will not (a) at any time other than
during a Collateral Release Period, permit the aggregate amount of all Priority
Debt to exceed $15,000,000 and (b) at any time during a Collateral Release
Period, permit the aggregate amount of all Priority Debt to exceed an amount
equal to 20% of Consolidated Tangible Net Worth determined as of the end of the
then most recently ended fiscal quarter of the Company.


1.8. Section 10.5 of the Note Purchase Agreement shall be and is hereby is
amended and restated in its entirety to read as follows:
 
Section 10.5  Liens.  The Company will not, and will not permit any Subsidiary
to, directly or indirectly create, incur, assume or permit to exist (upon the
happening of a contingency or otherwise) any Lien on or with respect to any
property or asset (including, without limitation, any document or instrument in
respect of goods or accounts receivable) of the Company or such Subsidiary,
whether now owned or held or hereafter acquired, or any income or profits
therefrom, or assign or otherwise convey any right to receive income or profits,
except:
 
(a)           Liens for taxes, assessments or other governmental charges which
are not yet due and payable or the payment of which is not at the time required
by Section 9.4;
 
(b)           carriers’, landlords’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the Ordinary Course of Business in
respect of the Company and its Subsidiaries, which are not overdue for a period
of more than 45 days or which are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(c)           Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the Ordinary Course of Business (1) in connection with workers’
compensation, unemployment insurance and other types of social security or
retirement benefits, or (2) to secure (or to obtain letters of credit that
secure) the performance of tenders, statutory obligations, surety bonds, appeal
bonds, bids, leases (other than Capital Leases), performance bonds, purchase,
construction or sales contracts and other similar obligations, in each case not
incurred or made in connection with the borrowing of money, the obtaining of
advances or credit or the payment of the deferred purchase price of property;
 
(d)           any attachment or judgment Lien, unless the judgment it secures
shall not, within 60 days after the entry thereof, have been discharged or
execution thereof stayed pending appeal, or shall not have been discharged
within 60 days after the expiration of any such stay;
 
(e)           leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Company or any of its Subsidiaries, provided that such Liens do not, in the
aggregate, materially detract from the value of such property;
 
(f)           Liens on property or assets of the Company or any of its
Subsidiaries securing Debt owing to the Company or to a Wholly-Owned Subsidiary;
 
(g)           Liens existing on the date of the Closing and securing the Debt of
the Company and its Subsidiaries referred to on Schedule 5.15;
 
(h)           any Lien created to secure all or any part of the purchase price,
or to secure Debt incurred or assumed to pay all or any part of the purchase
price or cost of construction, of property acquired or constructed by the
Company or a Subsidiary after the date of the Closing, provided that
 
(1)           any such Lien shall extend solely to the item or items of such
property so acquired or constructed,
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(2)           the principal amount of the Debt secured by any such Lien shall at
no time exceed an amount equal to the lesser of (i) the cost to the Company or
such Subsidiary of the property so acquired or constructed and (ii) the Fair
Market Value (as determined in good faith by the Board of Directors of the
Company) of such property at the time of such acquisition or construction,
 
(3)           any such Lien shall be created contemporaneously with, or within
180 days after, the acquisition or construction of such property,
 
(4)           immediately after giving effect the creation of such Lien and
giving effect thereto, no Default or Event of Default would exist, and
 
(5)           if such Lien is created at any time other than during a Collateral
Release Period, the principal amount of the Debt secured by such Liens shall be
permitted by clause (b) or (d) of the definition of Specified Debt or Section
10.4(a);
 
(i)           any Lien existing on property of a Person immediately prior to its
being consolidated with or merged into the Company or a Subsidiary, or any Lien
existing on any property acquired by the Company or any Subsidiary at the time
such property is so acquired (whether or not the Debt secured thereby shall have
been assumed), provided that (1) no such Lien shall have been created or assumed
in contemplation of such consolidation or merger or such acquisition of
property, (2) each such Lien shall extend solely to the item or items of
property so acquired, (3) immediately after giving effect to the acquisition of
the property subject to such Lien and giving effect thereto, no Default or Event
of Default would exist and (4) if such merger or consolidation or acquisition
occurs at any time other than during a Collateral Release Period, the principal
amount of the Debt secured by such Liens shall be permitted by clause (b) or (d)
of the definition of Specified Debt or Section 10.4(a);
 
(j)           any Lien renewing, extending or refunding any Lien permitted by
paragraphs (g), (h) or (i) of this Section 10.5, provided that (1) the principal
amount of Debt secured by such Lien immediately prior to such extension, renewal
or refunding is not increased or the maturity thereof reduced, (2) such Lien is
not extended to any other property and (3) immediately after such extension,
renewal or refunding no Default or Event of Default would exist;
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(k)           Liens in favor of the Collateral Agent securing Secured
Obligations and subject to the Intercreditor Agreement;
 
(l)           rights of set off in favor of the administrative agent, letter of
credit issuer and/or lenders under the Bank Credit Agreement;
 
(m)           Liens encumbering cash collateral (1) required to be posted in
respect of letter of credit and other obligations of “defaulting lenders” under
the Bank Credit Agreement and (2) at any time other than during a Collateral
Release Period, required to be posted in respect of letter of credit obligations
of the Company or any Subsidiary Guarantor under the Bank Credit Agreement other
than any such requirement arising as a result of a default or event of default
under the Bank Credit Agreement;
 
(n)           Liens on insurance policies and proceeds securing the payment of
financed insurance premiums not in excess of $25,000,000 at any time;
 
(o)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods by the Company or any of its Subsidiaries;
 
(p)           Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution, provided that (1) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Company or any of its Subsidiaries in excess of those set forth by
regulations promulgated by the Board of Governors of the Federal Reserve System,
and (2) such deposit account is not intended by the Company or any of its
Subsidiaries to provide collateral to the depository institution;
 
(q)           Liens of lessors in any property subject to any operating lease,
including Liens arising from precautionary UCC financing statements or similar
filings made in respect of such leases;
 
(r)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Company or any of its Subsidiaries in the Ordinary Course of Business;
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(s)           any encumbrance or restriction (including put and call
arrangements) with respect to capital stock of any Joint Venture or similar
arrangement pursuant to any joint venture or similar agreement; provided that
such encumbrance or restriction does not prohibit the granting of a Lien by a
the Company or any of its Subsidiaries on any Collateral and any entity formed
as part of such Joint Venture remains subject to the provisions of this
Agreement to the extent provided herein;
 
(t)           Liens solely on cash earnest money deposits in an aggregate amount
not to exceed $10,000,000 at any time, made in connection with any letter of
intent or purchase agreement in connection with an Investment; and
 
(u)           other Liens not otherwise permitted by paragraphs (a) through (t)
of this Section 10.5, so long as the aggregate principal amount of all Debt
secured by such Liens is permitted by Section 10.4; provided, that
notwithstanding the foregoing, the Company will not, and will not permit any of
its Subsidiaries to, secure any Debt outstanding under the Bank Credit Agreement
(or any guaranty thereof) pursuant to this Section 10.4(u) unless and until the
Notes and the Guaranty shall be concurrently secured equally and ratably with
such Debt pursuant to documentation reasonably acceptable to the Required
Holders in substance and form, including without limitation, an intercreditor
agreement and opinions of counsel to the Company from attorneys that are
reasonably acceptable to the Required Holders.
 
1.9. Section 10.6 of the Note Purchase Agreement shall be and is hereby amended
and restated in its entirety to read as follows:
 
Section 10.6  Restrictions on Dividends of Subsidiaries, Etc.  The Company will
not, and will not permit any Subsidiary to, enter into, assume or suffer to
exist any agreement that limits the ability of any Subsidiary to make Restricted
Payments to the Company (or if such Subsidiary is not directly owned by the
Company, the “parent” Subsidiary of such Subsidiary) or to otherwise transfer
property to the Company (or if such Subsidiary is not directly owned by the
Company, the “parent” Subsidiary of such Subsidiary) other than (a) provisions
contained in the agreements set forth on Schedule 10.6(a) and provisions set
forth in any other agreements pursuant to which Debt may be incurred by the
Company or any Subsidiary, provided that such provisions are no more restrictive
than those contained in the agreements set forth on Schedule 10.6(a), (b)
provisions contained in the terms of any agreement governing Liens permitted
under Section 10.5 that impose restrictions only on the property subject to such
Liens, and (c) agreements restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the Ordinary Course of Business, in each case relating solely to
the assets subject to such lease or license or assets relating solely to such
joint venture agreement.
 
 
- 13 -

--------------------------------------------------------------------------------

 


1.10. Section 10.7(d)(2) of the Note Purchase Agreement shall be and is hereby
amended and restated in its entirety to read as follows:
 
(2)           if the Company is not the Successor Corporation, (i) such
corporation shall have executed and delivered to each holder of the Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement (including all Supplements), the Notes and the
Security Documents and the Transaction Documents to which the Company is a party
(pursuant to such agreements and instruments as shall be reasonably satisfactory
to the Required Holders), (ii) the Company shall have caused to be delivered to
each holder of the Notes an opinion of nationally recognized independent
counsel, or other independent counsel reasonably satisfactory to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof and (iii) each Guarantor shall have delivered to each holder of the
Notes a certificate whereby such Guarantor shall have reaffirmed its obligations
under the Guaranty Agreement and each of the Security Documents to which it is a
party; and


1.11. Section 10.8 of the Note Purchase Agreement shall be and is hereby amended
by (a) amending and restating clause (c) in its entirety to read as follows:
 
(c)           immediately after giving effect to the Asset Disposition, the
Disposition Value of all property that was the subject of any Asset Disposition
occurring during the immediately preceding 12 consecutive calendar month period
would not exceed (1) at any time other than during a Collateral Release Period,
5% of Consolidated Total Assets and (2) at any time during a Collateral Release
Period, 15% of Consolidated Total Assets, in each case determined as of the end
of the then most recently ended fiscal year of the Company.


and (b) adding the following new sentence at the end of said Section 10.8:
 
Notwithstanding the foregoing, this Section 10.8 shall not restrict the Transfer
of equity interests in, or assets of, any GLC Venture or any Project Debt
Entity.


1.12. Section 10.9 of the Note Purchase Agreement shall be and is hereby amended
by (a) deleting the word “and” at the end of clause (b), deleting the period “.”
and replacing it with “; and” at the end of clause (c) and (c) adding a new
clause (d) as follows:
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(d)           the Transfer of equity interests in any GLC Venture or any Project
Debt Entity.


1.13. Section 10.11 of the Note Purchase Agreement shall be and is hereby
amended and restated in its entirety to read as follows:
 
Section 10.11.  Transactions with Affiliates.  The Company will not, and will
not permit any Subsidiary to, enter into any transaction of any kind with any
Affiliate of the Company (other than between or among the Company and the
Guarantors, in each case to the extent not prohibited under the Transaction
Documents), whether or not in the Ordinary Course of Business, other than (a)
payment of customary directors’ fees and indemnities (including equity
compensation arrangements), (b) arm’s length transactions with Affiliates that
were consummated prior to the First Amendment Effective Date and set forth on
Schedule 10.11, (c) transactions with Affiliates upon fair and reasonable terms
that are substantially as favorable to the Company or such Subsidiary than the
Company or such Subsidiary would obtain in a comparable arm’s length transaction
with a Person that is not an Affiliate of the Company and (d) any employment
agreement entered into by the Company or any of its Subsidiaries in the Ordinary
Course of Business and consistent with the past practices of the Company and its
Subsidiaries.


1.14. Section 10.12 of the Note Purchase Agreement shall be and is hereby
amended and restated in its entirety to read as follows:
 
Section 10.12.  Terrorism Sanctions Regulations.  The Company will not, and will
not permit any Controlled Entity to, (a) become a Blocked Person or (b) have any
investments in or engage in any dealings or transactions with any Blocked Person
if such investments, dealings or transactions would cause any holder of a Note
to be in violation of any laws or regulations that are applicable to such
holder.
 
1.15. Section 10 of the Note Purchase Agreement shall be and is hereby amended
to add at the end thereof the following new Section 10.13:
 
Section 10.13  Limitation on Restrictive Agreements.  The Company will not, and
will not permit any of its Subsidiaries or Affiliates to, enter into any
agreement or instrument that expressly prohibits (a) the Company from entering
into any amendment, supplement, modification or restatement of this Agreement or
of the Notes or (b) the making of any prepayment required to be made pursuant to
Section 8.


1.16. Paragraphs (c), (e), (f), (g), (h), (i) and (k) of Section 11 of the Note
Purchase Agreement shall be and are hereby amended and restated in their
entirety to read as follows:
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
(c)    the Company defaults in the performance of or compliance with any term
contained in Sections 10.2, 10.3(a) (for the avoidance of doubt, the failure to
comply with the proviso in first paragraph thereof shall not result in an Event
of Default under Section 10.3(a) but instead shall be governed by Section 9.7),
10.3(b), 10.4, or Sections 10.6 through 10.10, inclusive, or Section 10.12 or
any covenant in a Supplement which specifically provides that it shall have the
benefit of this paragraph (c); or
 
(e)           any representation or warranty made in writing by or on behalf of
the Company or any Guarantor or by any officer of the Company or any Guarantor
in this Agreement, in any Supplement under which Additional Notes are then
outstanding, in the Guaranty Agreement, in any Security Document or in any other
Transaction Document or in any writing furnished in connection with the
transactions contemplated hereby or thereby proves to have been false or
incorrect in any material respect on the date as of which made; or
 
(f)           (1) the Company or any Subsidiary (other than a Project Debt
Entity that is not a Material Subsidiary) is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Debt (other than Project Debt) that is
outstanding in an aggregate principal amount of at least $10,000,000 beyond any
period of grace provided with respect thereto, or (2) the Company or any
Subsidiary (other than a Project Debt Entity that is not a Material Subsidiary)
is in default in the performance of or compliance with any term of any evidence
of any Debt (other than Project Debt) in an aggregate outstanding principal
amount of at least $10,000,000 or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Debt has become, or has been declared (or one or more
Persons are entitled to declare such Debt to be) due and payable before its
stated maturity or before its regularly scheduled dates of payment (excluding
prepayments required upon the refinancing of such Debt or the Transfer of an
asset other than as a result of the existence of a default) or (3) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Debt to convert such Debt
into equity interests), (x) the Company or any Subsidiary (other than a Project
Debt Entity that is not a Material Subsidiary) has become obligated to purchase
or repay Debt (other than (i) Project Debt and (ii) prepayments required upon
the refinancing of such Debt or the Transfer of an asset other than as a result
of the existence of a default) before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $10,000,000) or (y) one or more Persons have the right to
require the Company or any Subsidiary (other than a Project Debt Entity that is
not a Material Subsidiary) to purchase or repay such Debt; or
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(g)           the Company or any Subsidiary (other than a Project Debt Entity
that is not a Material Subsidiary) (1) is generally not paying, or admits in
writing its inability to pay, its debts as they become due (other than the
failure of any Project Debt Entity to pay any Project Debt), (2) files, or
consents by answer or otherwise to the filing against it of a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (3) makes an assignment for
the benefit of its creditors, (4) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (5) is adjudicated as
insolvent or to be liquidated or (6) takes corporate action for the purpose of
any of the foregoing; or
 
(h)           a court or other Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company or any of its
Subsidiaries (other than Project Debt Entities that are not Material
Subsidiaries), a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Subsidiaries (other than Project Debt Entities that are not Material
Subsidiaries), or any such petition shall be filed against the Company or any of
its Subsidiaries (other than Project Debt Entities that are not Material
Subsidiaries) and such petition shall not be dismissed within 60 days; or
 
(i)           a final judgment or judgments for the payment of money aggregating
in excess of $10,000,000 are rendered against one or more of the Company and its
Subsidiaries (other than Project Debt Entities that are not Material
Subsidiaries) and which judgments are not fully covered by insurance or, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or
 
(k)           (1) default shall occur under the Guaranty Agreement or any
Security Document and such default shall continue beyond the period of grace, if
any, allowed with respect thereto, (2) the Guaranty Agreement or, other than
during any Collateral Release Period, any Security Document shall cease to be in
full force and effect with respect to the Company or any Guarantor party thereto
for any reason whatsoever, including, without limitation, a determination by any
Governmental Authority or court that such agreement is invalid, void or
unenforceable or the Company or any Guarantor shall contest or deny in writing
the validity or enforceability of any of its obligations under the Guaranty
Agreement or any Security Document to which it is a party, or (3) other than
during any Collateral Release Period, any Security Document shall for any reason
fail to create a valid and perfected first priority security interest in any
Collateral purported to be covered thereby, subject to the Liens permitted by
Section 10.5.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
1.17. Section 12.4 of the Note Purchase Agreement shall be and is hereby amended
and restated in its entirety to read as follows:
 
Section 12.4.  No Waivers or Election of Remedies, Expenses, Etc.  No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies.  No right, power or remedy conferred
by this Agreement (including any Supplement), by any Note, by the Guaranty
Agreement, by any Security Document or by any other Transaction Document upon
any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise.  Without limiting the obligations of the Company under
Section 15, the Company will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.
 
1.18. Section 15.1 of the Note Purchase Agreement shall be and is hereby amended
and restated in its entirety to read as follows:
 
Section 15.1.  Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable costs
and expenses (including reasonable attorneys’ fees of a special counsel for the
Purchasers, any Additional Purchasers and the Collateral Agent and, if
reasonably required by the Required Holders, local or other counsel) incurred by
the Purchasers, any Additional Purchasers, each other holder of a Note or the
Collateral Agent in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement (including
any Supplement), the Notes, the Guaranty Agreement, any Security Document or any
other Transaction Document (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement (including any Supplement), the Notes,
the Guaranty Agreement, any Security Document or any other Transaction Document
or the Collateral or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement
(including any Supplement), the Notes, the Guaranty Agreement, any Security
Document or any other Transaction Document or the Collateral, or by reason of
being a holder of any Note or a beneficiary of the Guaranty Agreement or any
Security Document or any other Transaction Document, and (b) the costs and
expenses, including financial advisors’ fees, incurred in connection with the
insolvency or bankruptcy of the Company or any Subsidiary or in connection with
any work-out or restructuring of the transactions contemplated hereby (including
all Supplements), by the Notes, by the Guaranty Agreement, by any Security
Document or by any other Transaction Document or any realization upon the
Collateral.  The Company will pay, and will save each Purchaser, each Additional
Purchaser and each other holder of a Note harmless from, all claims in respect
of any fees, costs or expenses, if any, of brokers and finders (other than
those, if any, retained by a Purchaser, an Additional Purchaser or other holder
in connection with its purchase of its Notes).
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
1.19. Section 17.1(a) of the Note Purchase Agreement shall be and is hereby
amended by (a) deleting the word “or” and replacing it with a comma “,” before
the words “(3) amend” and (b) adding the following at the end of said Section:
 
or (4) other than during a Collateral Release Period, release all or
substantially all of the Collateral from the Liens of the Security Documents
 
1.20. The first sentence of Section 17.2(a) of Note Purchase Agreement shall be
and is hereby amended and restated in its entirety to read as follows:
 
The Company will provide each holder of the Notes (irrespective of the amount of
Notes then owned by it) with sufficient information, sufficiently far in advance
of the date a decision is required, to enable such holder to make an informed
and considered decision with respect to any proposed amendment, waiver or
consent in respect of any of the provisions hereof (including any Supplement),
of the Notes, of any Security Document or of any other Transaction Document.
 
1.21. Section 17.2(b) of the Note Purchase Agreement shall be and is hereby
amended and restated in its entirety to read as follows:
 
(b)           Payment.  The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of Notes as consideration for or as an inducement to the
entering into by any holder of Notes of any waiver or amendment of any of the
terms and provisions hereof, of any Note, the Guaranty Agreement, any Security
Document or any other Transaction Document unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
1.22. The first sentence of Section 19 of the Note Purchase Agreement shall be
and is hereby amended and restated in its entirety to read as follows:
 
This Agreement and all documents relating hereto, including, without limitation,
(a) all Supplements, (b) the Guaranty Agreement, (c) the Security Documents, (d)
all other Transaction Documents (except the Notes themselves), (e) consents,
waivers and modifications that may hereafter be executed, (f) documents received
by any Purchaser at the Closing or by any Additional Purchaser on the date of
purchase of its Additional Notes (except the Notes themselves), (g) documents
received by any holder of the Notes on the First Amendment Effective Date and
(h) financial statements, certificates and other information previously or
hereafter furnished to any holder of Notes, may be reproduced by such holder by
any photographic, photostatic, electronic, digital or other similar process and
such holder may destroy any original document so reproduced.
 
1.23. Clause (8)(iv) of Section 20 of the Note Purchase Agreement shall be and
is hereby amended and restated in its entirety to read as follows:
 
(iv) if an Event of Default exists, to the extent such Purchaser or Additional
Purchaser may reasonably determine such delivery and disclosure to be necessary
or appropriate in the enforcement or for the protection of the rights and
remedies under such Purchaser’s or Additional Purchaser’s Notes, this Agreement
(including any Supplement), the Guaranty Agreement, any Security Document or any
other Transaction Document.
 
1.24. Section 22.3 of the Note Purchase Agreement shall be and is hereby amended
by adding the following sentence to the end thereof to read as follows:
 
For purposes of determining compliance with the financial covenants contained in
this Agreement, any election by the Company to measure any financial liability
using fair value (as permitted by Accounting Standard Codification Topic No.
825-10-25 – Fair Value Option or similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made.
 
1.25. Section 22 of the Note Purchase Agreement shall be and is hereby amended
by adding the following new Section 22.9 at the end of said Section:
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
Section 22.9.  Environmental Indemnity.
 
The Company agrees to indemnify and hold harmless the Collateral Agent and each
holder of the Notes, each Person claiming by, through, under or on account of
any of the foregoing and the respective directors, officers, counsel and
employees of each of the foregoing Persons (the “Indemnified Parties”) from and
against any and all losses, claims, damages, liabilities and costs and expenses
(herein, “Claims”) incurred in connection therewith (including but not limited
to reasonable attorneys’ and/or paralegals’ fees and expenses and costs incurred
in connection with any investigation or monitoring of conditions or any
clean-up, remedial, removal or restoration work with respect to the Collateral
undertaken or required by any Governmental Authority) to which any such
Indemnified Party may become subject under any Environmental Laws applicable to
the Company or any Guarantor or any of the Collateral, including without
limitation the treatment, storage or disposal of Hazardous Materials on any of
the Collateral, or as a result of the breach or non-compliance by the Company or
any Guarantor with any Environmental Laws applicable to the Company or any of
the Collateral; provided that the Company shall not be required to indemnify any
Indemnified Party pursuant to this Section 22.9 for any claim resulting solely
from the gross negligence, willful misconduct or fraud of such Indemnified
Party.  The provisions of this Section 22.9 shall survive the termination of
this Agreement by payment in full of all of the Notes issued hereunder, by the
foreclosure by the Collateral Agent on any or all of the Collateral under the
Security Documents or otherwise, and shall survive the transfer of any Note or
Notes issued hereunder.
 
1.26. Schedule B to the Note Purchase Agreement shall be and is hereby amended
by adding, or amending and restating, the following definitions, and inserting
them in the proper alphabetical order:
 
“Asset Disposition” shall mean any Transfer except:
 
(a)           any
 
(1) Transfer from a Subsidiary to the Company or to a Wholly-Owned Subsidiary
(other than any GLC Venture or any Project Debt Entity);
 
(2) Transfer from the Company to a Wholly-Owned Subsidiary (other than any GLC
Venture or any Project Debt Entity); and
 
(3) Transfer from any GLC Venture or Project Debt Entity to a GLC Venture or
Project Debt Entity
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
so long as immediately before and immediately after the consummation of any such
Transfer and after giving effect thereto, no Default or Event of Default would
exist;
 
(b)           any Transfer made in the Ordinary Course of Business and involving
only property that is either (1) inventory held for sale or (2) equipment,
fixtures, supplies or materials no longer required in the operation of the
business of the Company or any of its Subsidiaries or that is obsolete; and
 
(c)           any Transfer in one lot of all of the voting Securities of TIC,
directly or indirectly, owned or held by the Company to TIC pursuant to that
certain Stock Purchase Agreement dated as of December 23, 1996 between the
Company and TIC, as amended, supplemented, restated or otherwise modified from
time to time.
 
“Attributable Debt” shall mean, on any date, (a) in respect of any Capital Lease
of the Company or any Subsidiary, the capitalized amount thereof that would
appear as a liability on a balance sheet of such Person prepared as of such date
in accordance with GAAP, (b) in respect of any Synthetic Lease Obligation of the
Company or any Subsidiary, the capitalized amount of the remaining lease
payments under the relevant lease that would appear as a liability on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease and (c) in respect of any Long-Term
Lease relating to a Sale-and-Leaseback Transaction of the Company or any
Subsidiary, the present value of all Lease Rentals required to be paid by such
Person under such lease during the remaining term thereof (determined in
accordance with generally accepted financial practice using a discount factor
equal to the interest rate implicit in such lease if known or, if not known, of
12% per annum).
 
“Bank Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement dated as of October 11, 2012 among the Company, Granite Construction
Company and GILC Incorporated, as borrowers, Bank of America, as administrative
agent, collateral agent thereunder, swing line lender and L/C issuer, BBVA
Compass and Bank of the West, as co-syndication agents, and the other lenders
party thereto, as the same may be amended, supplemented, restated, refinanced or
otherwise modified from time to time, and any credit agreement or other like
agreement entered into by the Company which is substantially similar to or
replaces the Bank Credit Agreement.
 
“Blocked Person” shall mean (a) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by OFAC (an “OFAC
Listed Person”) or (b) a department, agency or instrumentality of, or is
otherwise controlled by or acting on behalf of, directly or indirectly, (1) any
OFAC Listed Person or (2) any Person, entity, organization, foreign country or
regime that is subject to any OFAC Sanctions Program.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
“Collateral” shall mean, collectively, all property of the Company, each
Guarantor or any other Person in which the Collateral Agent or any other Secured
Party is granted a Lien under any Security Document as security for all or any
portion of the Secured Obligations, including, without limitation, obligations
of the Company hereunder and under the Notes and/or the obligations of the
Guarantors under the Guaranty Agreement.  Notwithstanding anything to the
contrary contained herein or in any other Security Document, the Collateral
shall not include any property that would otherwise constitute a general
intangible to the extent that the grant of a security interest in such property
is prohibited by any requirement of law of a Governmental Authority, requires a
consent not obtained from any Governmental Authority pursuant to such
requirement of law or is prohibited by, or constitutes a breach or default under
or results in the termination of or requires any consent not obtained under, any
contract, license, permit, agreement, instrument or other document evidencing or
giving rise to such property or, in the case of any investment property, any
applicable shareholder, joint venture or similar agreement, except in each case
to the extent that such requirement of law or the term in such contract,
license, agreement, instrument or other document or shareholder, joint venture
or similar agreement providing for such prohibition, breach, default or
termination or requiring such consent is ineffective under applicable law;
provided that this exclusion shall not apply to capital stock in Joint Ventures
or Subsidiaries acquired or created after the First Amendment Effective Date
unless, after reasonable best efforts, the Company or the relevant Guarantor is
unable either to avoid the conditions set forth in this exclusion or to obtain
consents, waivers or approvals thereof.
 
“Collateral Agent” shall mean Bank of America, N.A. in its capacity as
collateral agent under the Intercreditor Agreement and the Security Documents,
and its successor and assigns in that capacity.
 
“Collateral Release Date” shall mean the date on which the Collateral has been
released pursuant to Section 9.7(f).
 
“Collateral Release Period” shall mean any period of time during which the
Collateral Agent is not required to have a Lien (other than set off rights) on
any Collateral pursuant to the Security Documents.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
“Collateral Re-Pledge Date” shall mean the date on which the Company and the
Guarantors are required to pledge and grant Liens on the Collateral pursuant to
Section 9.7(f).
 
“Consolidated Cash Taxes” shall mean, for any Subject Period, for the Company
and its Subsidiaries on a consolidated basis (excluding, however, any Project
Debt Entity), the aggregate of all taxes actually paid by such Persons in cash
during such period.
 
“Consolidated EBITDA” shall mean, for any Subject Period, for the Company and
its Subsidiaries on a consolidated basis (excluding, however, any Project Debt
Entity), an amount equal to Consolidated Net Income for such period plus
Consolidated Cash Taxes for such period and the following to the extent deducted
in calculating such Consolidated Net Income: (a) Consolidated Interest Expense
for such period, (b) depreciation and amortization expense for such period, and
(c) any non-cash charges for such period (excluding any such non-cash charges
that represent the accrual of, or reserve for, anticipated cash charges in any
future period); provided that all components of Consolidated EBITDA for such
period shall include or exclude, as the case may be, without duplication, such
components of Consolidated EBITDA attributable to any Investment other than
Construction JV Investments arising in the Ordinary Course of Business
consummated during such period or any business or assets that have been
Transferred after the first day of such period and prior to the end of such
period, in each case as determined on a pro forma basis, in accordance with
Regulation S-X promulgated by the SEC.
 
“Consolidated Fixed Charge Coverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated EBITDA, measured for the Subject
Period ending on such date, to (b) Consolidated Fixed Charges, measured for the
Subject Period ending on such date.
 
“Consolidated Fixed Charges” shall mean, for any Subject Period, for the Company
and its Subsidiaries on a consolidated basis, the sum of (a) Consolidated
Interest Expenses paid in cash, plus (b) the aggregate amount of Federal, state,
local and foreign taxes paid in cash, plus (c) the aggregate principal amount of
all regularly scheduled principal payments of Consolidated Funded Indebtedness
(for the avoidance of doubt, excluding all payments in respect of revolving Debt
and prepayments in respect of all Debt), plus (d) the lesser amount of (1) the
aggregate amount of all capital expenditures and (2) $37,500,000, plus (e) the
aggregate amount of all Restricted Payments made in cash.
 
“Consolidated Funded Indebtedness” shall mean, as of any date of determination,
for the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including the Notes) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, with or without
recourse, but not including Project Debt, plus (b) Attributable Debt (excluding
Attributable Debt of the type described in clause (c) of the definition thereof
and Project Debt), plus (c) without duplication, all Guaranties with respect to
Debt of the types specified in clauses (a) and (b) above of Persons other than
the Company or any Subsidiary.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Coverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated EBITDA, measured for the Subject
Period ending on such date, to (b) Consolidated Interest Expense, measured for
the Subject Period ending on such date.
 
“Consolidated Interest Expense” shall mean, for any Subject Period, for the
Company and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, fees, charges and related expenses of the Company
and its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, plus (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under Capital Leases that is treated as interest in accordance with GAAP
and the portion of Synthetic Lease Obligations payable by the Company and its
Subsidiaries with respect to such period that would be treated as interest in
accordance with GAAP if such lease were treated as a capital lease under GAAP;
excluding for purposes of clause (a) and (b) hereof, such amounts in respect of
Project Debt.
 
“Consolidated Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA, measured for the Subject Period ending on or most recently
ended prior to such date.
 
“Consolidated Net Income” shall mean, for any Subject Period, for the Company
and its Subsidiaries on a consolidated basis, the net income of the Company and
its Subsidiaries from continuing operations, excluding extraordinary items and
excluding gains and losses from Transfers for that period; not including,
however, net income in respect of or attributable to any Project Debt Entity
unless and until such net income has been received by the Company or a
Subsidiary (other than a Project Debt Entity) in the form of dividends or
similar distributions.
 
“Consolidated Stockholders’ Equity” shall mean, as of any date of determination
for the Company and its Subsidiaries (excluding Project Debt Entities) on a
consolidated basis, stockholders’ equity as of that date, determined in
accordance with GAAP.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
“Consolidated Tangible Net Worth” shall mean, as of any date of determination,
the amount equal to Consolidated Stockholders’ Equity on that date minus the
Intangible Assets of the Company and its Subsidiaries (excluding Project Debt
Entities) (determined on a consolidated basis in accordance with GAAP) on that
date.
 
“Construction JV” shall mean any Joint Venture entered into by the Company or
any of its Subsidiaries, initially, with any one or more other Persons in the
Ordinary Course of Business solely for purposes of undertaking or completing a
construction project; provided that a Construction JV shall not be deemed to
cease being a Construction JV after the withdrawal or buy-out of such other
Person(s) from the Joint Venture or the purchase, acquisition or redemption of
such other Person’s interest in such Joint Venture.
 
“Construction JV Investments” shall mean Investments in any Construction JV
arising upon any initial capital contribution to or subsequent capital
contribution in such Construction JV, and participated in ratably by all then
existing co-joint venturers having an interest in such Construction JV, solely
for purposes of undertaking or completing a construction project and Investments
arising in connection with the purchase, acquisition, redemption or buy-out of
another co-joint venturer’s interest in such Construction JV; provided
Construction JV Investments shall not include the incurrence, directly or
indirectly, of any Guaranty by the Company or any of its Subsidiaries.
 
“Contingent Acquisition Obligation” shall mean those contingent obligations
(including, without limitation, purchase price adjustments, indemnification
obligations and “earnouts”) of the Company or any of its Subsidiaries incurred
in favor of a seller (or other third party entitled thereto) under or with
respect to any acquisition or Investment.
 
“Controlled Entity” shall mean any of the Subsidiaries of Company and any of
their respective Controlled Affiliates.  As used in this definition, “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Debt” shall mean, as to any Person at a particular time, all of the following,
whether or not included as indebtedness or liabilities in accordance with GAAP:
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), reimbursement agreements,
bankers’ acceptances, bank guaranties, surety bonds and similar instruments (in
each case, whether or not such obligations are contingent or absolute); provided
that the amount of any such contingent obligation permitted under this clause
(b) shall be deemed to be equal to the maximum reasonably anticipated liability
in respect thereof;
 
(c)           net obligations under any Swap Contract in an amount equal to the
Swap Termination Value thereof;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the Ordinary
Course of Business);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           Capital Leases and Synthetic Lease Obligations; and
 
(g)           all Guaranties of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Debt of any Person shall include the Debt of any
Joint Venture (other than a Joint Venture that is itself a corporation or
limited liability company) in which such Person is a general partner or joint
venturer, unless such Debt is (1) expressly made non-recourse to such Person and
to such Person’s assets (subject only to customary exceptions acceptable to the
Required Holders) or (2) Project Debt.  The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable Debt
in respect thereof as of such date.
 
“Direct Foreign Subsidiary” shall mean a Foreign Subsidiary a majority of whose
Voting Securities, or a majority of whose Subsidiary Securities, are owned by
the Company or a Domestic Subsidiary.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of any political subdivision of the United States, other than any such
Subsidiary that is treated as a disregarded entity for U.S. federal income tax
purposes if substantially all of the assets of such Subsidiary consist of
capital stock of one or more direct or indirect Subsidiaries organized under the
laws of any jurisdiction other than the United States or any political
subdivision thereof.
 
“First Amendment Effective Date” shall mean October 11, 2012.
 
“Foreign Subsidiary” shall mean any Subsidiary other than a Domestic Subsidiary.
 
“GLC Venture” shall mean any Joint Venture, now or hereafter formed by the
Company or any of its Subsidiaries with any other Person in the Ordinary Course
of Business of the Company or such Subsidiary for the purpose of engaging in the
business of real estate development and/or Transfer of real estate or interests
in real estate or entities owning real estate; provided that a GLC Venture shall
not be deemed to cease being a GLC Venture after the withdrawal or buy-out of
such other Person(s) from the Joint Venture or the purchase, acquisition or
redemption of such other Person’s interest in such Joint Venture.
 
“Intangible Assets” shall mean assets that are considered to be intangible
assets under GAAP, including customer lists, goodwill, computer software,
copyrights, trade names, trademarks, patents, franchises, licenses, unamortized
deferred charges, unamortized debt discount and capitalized research and
development costs.
 
“Intercreditor Agreement” shall mean the Collateral Agency and Intercreditor
Agreement among the Collateral Agent, the Secured Parties and the Company, dated
as of October 11, 2012, as amended, restated, supplemented or modified from time
to time in accordance with the terms thereof.
 
“Investment” shall mean, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other Securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in or with such other Person, (c) the
provision of goods or services to another Person for consideration other than
cash payable in full upon the delivery or provision of such goods or services
(other than trade accounts payable in the Ordinary Course of Business), or (d)
the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit of
that Person.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
“Joint Venture” shall mean a single-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) now or
hereafter formed by one Person with another Person in order to conduct a common
venture or enterprise with such Person.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, affairs, financial condition, assets, properties or
prospects of the Company and its Subsidiaries, taken as a whole, (b) the ability
of the Company to perform its obligations under this Agreement (including all
Supplements), the Notes, any Security Document to which it is a party or any
other Transaction Document to which it is a party, (c) the ability of any
Guarantor to perform its obligations under the Guaranty Agreement, any Security
Document to which it is a party or any other Transaction Document to which it is
a party, (d) the validity or enforceability of this Agreement (including all
Supplements), the Notes, the Guaranty Agreement, any Security Document or any
other Transaction Document or (e) a material impairment of the rights and
remedies of the Collateral Agent or any holder of a Note under any Transaction
Document.
 
“Material Subsidiary” shall mean each Subsidiary identified as a Material
Subsidiary on Schedule 5.4, each Subsidiary that is an obligor or guarantor of
any Debt existing under the Bank Credit Agreement or an Existing Note Agreement
and each other Subsidiary which meets either of the following conditions:
 
(a)           such Subsidiary’s total revenues for the period of the immediately
preceding four fiscal quarters are equal to or greater than 10% of the
consolidated total revenues of the Company and its Subsidiaries for such period
determined in accordance with GAAP, in each case as reflected in the most recent
annual or quarterly financial statements of the Company and its Subsidiaries; or
 
(b)           such Subsidiary’s total assets, as of the last day of the
immediately preceding fiscal quarter, are equal to or greater than 10% of
Consolidated Total Assets, in each case as reflected in the most recent annual
or quarterly financial statements of the Company and its Subsidiaries.
 
                     If, at any time, Subsidiaries qualifying as Material
Subsidiaries which, in the aggregate and together with the total revenues and
total assets of the Company, do not represent at least 80% of the consolidated
total revenues of the Company and its Subsidiaries and at least 80% of
Consolidated Total Assets (the “80% Threshold”), the Company shall designate
additional Domestic Subsidiaries or, to the extent no material adverse tax
consequences shall result, Foreign Subsidiaries as Material Subsidiaries until
the 80% Threshold is satisfied collectively by all Material Subsidiaries.  Once
a Subsidiary qualifies as or is designated by the Company as a Material
Subsidiary, it shall continue to constitute a Material Subsidiary throughout the
term of this Agreement, until such time as the Company provides to the holders
of the Notes a certificate in accordance with Section 9.7(c) that such
Subsidiary is no longer required to be designated as such pursuant to the terms
hereof.
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
“Mortgage” shall mean any mortgage, deed of trust, trust deed or other
equivalent document now or hereafter encumbering any fee-owned real property of
the Company or any Guarantor in favor of the Collateral Agent on behalf of the
Secured Parties, as security for any of the Secured Obligations, each of which
shall be in form and substance reasonably acceptable to the Required Holders.
 
“Mortgaged Properties” shall mean, collectively, the real properties owned by
the Company and the Guarantors and identified on Schedule 6, including, without
limitation, all buildings, improvements, structures and fixtures now or
subsequently located thereon and owned by the Company or any such Guarantor.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“OFAC Sanctions Program” shall mean any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.
 
“Ordinary Course of Business” shall mean, in respect of any transaction
involving the Company or any Subsidiary, (a) the ordinary course of such
Person’s business, substantially as conducted by any such Person prior to or as
of the First Amendment Effective Date, or in a manner reasonably related
thereto, and undertaken by such Person in good faith and not for purposes of
evading any covenant or restriction herein or in any other Transaction Document,
or (b) transactions outside the ordinary course of such Person’s then-existing
business, as long as the Company provides written notice to the holders of the
Notes prior to such Person undertaking such business, specifically referencing
this definition, provided that the Required Holders shall not have delivered
written objections to the Company within five Business Days after their receipt
of such written notice.
 
“Pledge Agreement” shall mean that certain Amended and Restated Securities
Pledge Agreement dated as of the First Amendment Effective Date among the
Company, certain Guarantors and the Collateral Agent, for the benefit of the
Secured Creditors, in the form attached hereto as Exhibit PA, as supplemented
from time to time by the execution and delivery of Pledge Joinder Agreements
pursuant to Section 9.7, as the same may be otherwise supplemented (including by
Pledge Agreement Supplement), each as amended, restated, supplemented or
otherwise modified from time to time.
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
“Pledge Agreement Supplement” shall mean, with respect to the Pledge Agreement,
a Pledge Agreement Supplement substantially in the form attached to the Pledge
Agreement, executed and delivered by the Company or a Guarantor to the
Collateral Agent pursuant to Section 9.7.
 
“Pledge Joinder Agreement” shall mean each Pledge Joinder Agreement,
substantially in the form thereof attached to the Pledge Agreement, executed and
delivered by a Guarantor to the Collateral Agent pursuant to Section 9.7.
 
“Pledged Interests” shall mean the Subsidiary Securities heretofore pledged to
the Collateral Agent and the Subsidiary Securities required to be pledged as
Collateral pursuant to this Agreement or the terms of the Pledge Agreement;
provided that notwithstanding any contrary provision in any Transaction
Document, in the case of any Foreign Subsidiary, “Pledged Interests” shall be
limited to a pledge of 65% of the Voting Securities and 100% of the other
Subsidiary Securities issued by such Foreign Subsidiary.
 
“Priority Debt” shall mean (without duplication), as of the date of any
determination thereof, the sum of (a) all unsecured Debt of Subsidiaries
(including Attributable Debt of Subsidiaries and all guaranties of Debt of the
Company) but excluding (1) unsecured Debt owing to the Company or any
Wholly-Owned Subsidiary (other than any GLC Venture or a Project Debt Entity),
(2) unsecured Debt outstanding at the time such Person became a Subsidiary,
provided that such Debt shall have not been incurred in contemplation of such
Person becoming a Subsidiary, (3) all guaranties of Debt of the Company by any
Subsidiary which has also guaranteed the Notes pursuant to the Guaranty
Agreement, (4) all unsecured Debt of Subsidiaries incurred under the Bank Credit
Agreement by any Subsidiary which has also guaranteed the Notes pursuant to the
Guaranty Agreement and (5) at any time other than during a Collateral Release
Period, all unsecured Debt of Subsidiaries that is Specified Debt, (b) all Debt
of the Company and its Subsidiaries secured by Liens other than Debt that is (1)
secured by Liens permitted by subparagraphs (a) through (t), inclusive, of
Section 10.5 and (2) at any time other than during a Collateral Release Period,
secured Debt of the Company and its Subsidiaries that is Specified Debt, and (c)
all Attributable Debt of the Company other than, at any time other than during a
Collateral Release Period, Attributable Debt that is Specified Debt, but
excluding, in the case of clause (a), (b) and (c) hereof, Project Debt permitted
by Section 10.3(b).
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
“Project Debt” shall mean, in respect of any GLC Venture (the “obligor”), any
Debt of such obligor incurred in the Ordinary Course of Business of such obligor
and of the Company and its Subsidiaries, which may be secured by a Lien on
assets of such obligor, but as to which there is no general recourse to the
Company or any Guarantor except against such obligor (a) for breach of customary
representations and warranties, or (b) to the extent such obligor is a limited
liability company, corporation, limited partnership or other entity as to which
neither the Company nor any Guarantor (other than obligor) is, directly or
indirectly (at law, through any Guaranty or otherwise), liable to pay the debts
of such obligor.
 
“Project Debt Entity” shall mean at any time, any GLC Venture obligated in
respect of Project Debt at such time.
 
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, Securities or other property) with respect to any capital stock or other
equity interest of the Company or any Subsidiary, or any payment (whether in
cash, Securities or other property), including any sinking fund or similar
deposit on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.
 
“Secured Creditors” shall mean the “Secured Creditors” as defined in the
Intercreditor Agreement.
 
“Secured Obligations” means the “Secured Obligations” as defined in the
Intercreditor Agreement.
 
“Security Agreement” shall mean that certain Amended and Restated Security
Agreement dated as of the First Amendment Effective Date among the Company, the
Guarantors and the Collateral Agent, in the form attached hereto as Exhibit SA,
as supplemented from time to time by the execution and delivery of Security
Joinder Agreements pursuant to Section 9.7, and as modified, amended, amended
and restated or supplemented from time to time.
 
“Security Documents” shall mean, collectively, the Pledge Agreement, the
Security Agreement, the Mortgages and all other agreements (including control
agreements), instruments and other documents, whether now existing or hereafter
in effect, pursuant to which the Company or any Subsidiary or other Person shall
grant or convey to the Collateral Agent or any Secured Party a Lien in, or any
other Person shall acknowledge any such Lien in, property as security for all or
any portion of the Secured Obligations or any other obligation under any
Transaction Document, as any of them has been or may be amended, amended and
restated, modified or supplemented from time to time.
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
“Security Joinder Agreement” shall mean each Security Joinder Agreement,
substantially in the form attached to the Security Agreement, executed and
delivered by a Guarantor or any other Person to the Collateral Agent pursuant to
Section 9.7.
 
“Specified Debt” shall mean, as to any Person at a particular time, all of the
following:
 
(a)           all Debt of the Company and its Subsidiaries outstanding on the
First Amendment Effective Date and listed on Schedule 10.4 and any refinancings,
refundings, renewals or extensions thereof, provided that the amount of such
Debt is not increased at the time of such refinancing, refunding, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;
 
(b)           Debt in respect of Capital Leases, Synthetic Lease Obligations,
Sale-and-Leaseback Transactions and purchase money Debt for fixed or capital
assets acquired by the Company or any Subsidiary, provided that the aggregate
principal amount of (1) all purchase money Debt for fixed or capital assets that
may be incurred by the Company or any of its then-existing Subsidiaries in any
fiscal year of the Company and included in Specified Debt under this clause (b)
shall not exceed $25,000,000, (2) all Debt in respect of Capital Leases,
Synthetic Lease Obligations and Sale-and-Leaseback Transactions to finance the
acquisition of fixed or capital assets incurred by the Company or any of its
Subsidiaries in any fiscal year of the Company and included in Specified Debt
under this clause (b) shall not exceed $25,000,000 and (3) all Debt in respect
of Capital Leases, Synthetic Lease Obligations, Sale-and-Leaseback Transactions
and purchase money Debt for fixed or capital assets of Persons immediately prior
to such Persons becoming Subsidiaries or being merged with or into (or otherwise
becoming acquired by) the Company or any of its Subsidiaries following the First
Amendment Effective Date included in Specified Debt under this clause (b) shall
not exceed an amount equal to $65,000,000, provided that none of such Debt was
incurred in anticipation of any such merger or acquisition;
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
(c)           Debt incurred in the Ordinary Course of Business in connection
with (1) securing the performance of bids, trade contracts (other than for
borrowed money, the obtaining of advances or credit or the payment of the
deferred purchase price of property), and statutory obligations, in each case,
solely for the account and benefit of the Company, its Subsidiaries, any GLC
Venture or Construction JV, (2) obligations on surety and appeal bonds solely
for the account and benefit of the Company, its Subsidiaries, any GLC Venture or
Construction JV (other than in relation to borrowed money debt, the obtaining of
advances or credit or the payment of the deferred purchase price of property),
and (3) other obligations of a like nature incurred in the Ordinary Course of
Business solely for the account and benefit of the Company, its Subsidiaries,
any GLC Venture or Construction JV (other than in relation to borrowed money
debt, the obtaining of advances or credit or the payment of the deferred
purchase price of property), in each of the foregoing cases to the extent not
otherwise prohibited by the terms of any Transaction Document;
 
(d)           Debt of the Company or any Guarantor comprised solely of (1) the
outstanding principal amount of unsecured obligations, whether current or
long-term, for borrowed money and all obligations evidenced by bonds (other than
performance, surety and appeal bonds), debentures, notes, loan agreements or
other similar instruments, (2) Attributable Indebtedness in respect of Capital
Leases and Synthetic Lease Obligations, (3) Contingent Acquisition Obligations
in respect of any acquisition or Investment, or (4) without duplication,
obligations under any Guaranty with respect to Debt of the types specified in
the immediately preceding clauses (1) and (3), provided that, (i) the aggregate
principal amount of outstanding Debt of the types permitted by the immediately
preceding clauses (1) through (4) and is included in Specified Debt under this
clause (d) shall not exceed $150,000,000, (ii) the aggregate principal amount of
outstanding Debt of the types permitted by the immediately preceding clauses (1)
through (4) that is subject to amortization or payment at maturity prior to
October 11, 2016 and is included in Specified Debt under this clause (d) shall
not exceed $100,000,000 and (iii) no such Debt shall be included in Specified
Debt under this clause (d) if such Debt represents Debt of any co-joint venturer
in any Joint Venture, to which the Company or any Subsidiary is a party, that is
assumed by the Company or any Subsidiary, if such Debt was not originally
incurred by such co-joint venturer in connection with (and relate solely to) the
subject Joint Venture;
 
(e)           Guaranties by the Company or any Guarantor of Debt otherwise
constituting Specified Debt of the Company or any Guarantor;
 
(f)           Debt arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Debt is extinguished within five Business Days of incurrence; and
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
(g)           customer deposits and advance payments received in the Ordinary
Course of Business.
 
“Subject Period” shall mean, as of any date of determination, the four
consecutive fiscal quarter period ending on such date.
 
“Subsidiary Securities” shall mean the shares of capital stock or other equity
interests issued by or equity participations in any Material Subsidiary, whether
or not constituting a “security” under Article 8 of the Uniform Commercial Code
as in effect in any jurisdiction.
 
“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.
 
“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
“Transaction Documents” shall mean, collectively, this Agreement, each Note, the
Guaranty Agreement, the Security Documents, the Intercreditor Agreement, and the
other agreements, documents, certificates and instruments now or hereafter
executed or delivered by a Company or any Subsidiary or Affiliate in connection
with this Agreement.
 
“Transfer” shall mean the sale, transfer, license, lease or other disposition
(including, without limitation, any sale and leaseback transaction) of any
property, including, without limitation, Subsidiary Stock, by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term “Transfer” shall not apply to or
include any lease of real property.  For purposes of determining the application
of the Net Proceeds Amount in respect of any Transfer, the Company may designate
any Transfer as one or more separate Transfers each yielding a separate Net
Proceeds Amount.  In any such case, (a) the Disposition Value of any property
subject to each such separate Transfer and (b) the amount of Consolidated Total
Assets attributable to any property subject to each such separate Transfer shall
be determined by ratably allocating the aggregate Disposition Value of, and the
aggregate Consolidated Total Assets attributable to, all property subject to all
such separate Transfers to each such separate Transfer on a proportionate basis.
 
“Voting Securities” shall mean shares of capital stock issued by a corporation,
or equivalent interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
 
1.27. Schedule B to the Note Purchase Agreement shall be and is hereby further
amended to delete the following definitions therefrom:
 
“Capital Lease Obligation,” “Consolidated Net Worth,” “Consolidated Total
Capitalization,” “Consolidated Total Debt,” “Preferred Stock,” “Receivables
Securitization Transactions” and “Restricted Investments.”
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
1.28. Schedule 5, Schedule 6, Schedule 10.4, Schedule 10.6(a), Schedule 10.11,
Exhibit PA and Exhibit SA are added to the Note Purchase Agreement to read
respectively as Schedule 5, Schedule 6, Schedule 10.4, Schedule 10.6(a),
Schedule 10.11, Exhibit PA and Exhibit SA attached hereto.
 
1.29. Schedule 5.4 to the Note Purchase Agreement shall be and is hereby amended
and restated in its entirety to read as set forth on Schedule 5.4 attached
hereto.
 
SECTION 2. Representations and Warranties of the Company and the Guarantors.
 
2.1. To induce the Noteholders to execute and deliver this First Amendment
(which representations shall survive the execution and delivery of this First
Amendment), the Company represents and warrants to the Noteholders that:
 
(a) this First Amendment, each Security Document and the Intercreditor Agreement
have been duly authorized by all necessary corporate or other action on the part
of the Company and/or the Guarantors party thereto, executed and delivered by
the Company and/or the Guarantors party thereto and this First Amendment, the
Note Purchase Agreement, as amended by this First Amendment, each Security
Document and the Intercreditor Agreement constitute the legal, valid and binding
obligations, contracts and agreements of the Company and/or the Guarantors party
thereto, enforceable against such Persons in accordance with their respective
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally;
 
(b) Schedule 5.4 contains (except as noted therein) complete and correct lists
(1) of the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary and whether or not such Subsidiary is a
Material Subsidiary on the First Amendment Effective Date, (2) of the Company’s
Affiliates and (3) of the Company’s directors and executive officers;
 
(c) the execution and delivery of this First Amendment, each Security Document
and the Intercreditor Agreement by the Company and/or the Guarantors party
thereto and the performance thereof and of the Note Purchase Agreement, as
amended by this First Amendment, will not (1) violate (i) any provision of law,
statute, rule or regulation or its certificate of incorporation or bylaws or
other charter documents, (ii) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (iii) any provision
of any indenture, agreement or other instrument to which it is a party or by
which its properties or assets are or may be bound, or (2) result in a breach or
constitute (alone or with due notice or lapse of time or both) a default under
any indenture, agreement or other instrument referred to in clause (1)(iii) of
this Section 2.1(c);
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
(d) no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution and delivery of this First Amendment, the Security Documents or the
Intercreditor Agreement by the Company and/or the Guarantors party thereto or
the performance thereof or of the Note Purchase Agreement, as amended by this
First Amendment, by the Company and/or any Guarantor party thereto except for
(1) the authorizations, approvals, actions, notices and filings which have been
duly obtained, taken, given or made and are in full force and effect or (2) the
filing of Uniform Commercial Code financing statements and any applicable state
certificate of title statute with respect to motor vehicles to perfect and
exercise remedies with respect to the security interest conferred under the
Security Documents, filings of security agreements in the United States Patent
and Trademark Office and the United States Copyright Office, the recording of
Mortgages pursuant to the Transaction Documents and filings required under state
and federal securities laws upon the sale of stock;
 
(e) the provisions of the Security Documents are effective to create in favor of
the Collateral Agent for the benefit of the Secured Parties a legal, valid and
enforceable first priority Lien (subject only to Liens permitted by Section
10.5) on all right, title and interest of the Company or the applicable
Guarantor in the Collateral described therein.  Except for filings and actions
contemplated hereby and by the Security Documents, no filing or other action
will be necessary to perfect or protect such Liens;
 
(f) (1) other than in connection with a non-ratable prepayment or purchase of
Notes pursuant to Sections 8.3 or 8.6, the Series 2007-A Notes and all other
obligations of the Company under this Agreement shall rank at least pari passu
in right of payment with all other present and future Secured Obligations of the
Company; and
 
(2) the obligations of each Guarantor under the Guaranty Agreement rank at least
pari passu in right of payment with all other present and future Secured
Obligations of such Subsidiary Guarantor;
 
(g) as of the First Amendment Effective Date, there exists no Project Debt,
other than as specifically identified on Schedule 5;
 
(h) the Mortgaged Properties listed on Schedule 6 constitute all of the material
real properties owned by the Company and the Guarantors as of the First
Amendment Effective Date;
 
(i) except as superseded by the representations and warranties set forth in
Exhibit SR hereto, all the representations and warranties contained in Section 5
of the Note Purchase Agreement are true and correct in all material respects
with the same force and effect as if made by the Company on and as of the date
hereof date (except to the extent such representations and warranties expressly
refer to an earlier date, in which case they were true and correct in all
material respects as of such earlier date); and
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
(j) as of the date hereof and after giving effect to this First Amendment, each
of the Security Documents and the Intercreditor Agreement, no Default or Event
of Default has occurred which is continuing and no waiver of Default or Event of
Default is in effect.
 
SECTION 3. Conditions to Effectiveness of this First Amendment.
 
3.1. Upon satisfaction of each and every one of the following conditions, this
First Amendment shall become effective as of the date first written above:
 
(a) executed counterparts of this First Amendment, duly executed by the Company
and the holders of all of the outstanding principal of the Notes, shall have
been delivered to each Noteholder or its special counsel;
 
(b) the representations and warranties of the Company set forth in Section 2
hereof are true and correct on and with respect to the date hereof;
 
(c) the Intercreditor Agreement, in form and substance satisfactory to each
Noteholder, shall have been duly executed by each of the parties thereto and
shall be in full force and effect and a copy thereof shall have been delivered
to each Noteholder or its special counsel;
 
(d) each Noteholder or its special counsel (or, in the case of clause (2) below,
the Collateral Agent) shall have received an executed counterpart of the
Security Agreement and the Pledge Agreement, each in form and substance
satisfactory to the Required Holders, together with:
 
(1)           Uniform Commercial Code financing statements suitable in form and
substance for filing in all places required by applicable law to perfect the
Liens of the Collateral Agent under the Security Documents as a first priority
Lien as to items of Collateral in which a security interest may be perfected by
the filing of financing statements, and such other documents and/or evidence of
other actions as may be reasonably necessary under applicable law to perfect the
Liens of the Collateral Agent under such Security Documents as a first priority
Lien in and to such other Collateral as the Required Holders may reasonably
require, including without limitation the delivery by the Company or any
Subsidiary of all certificates evidencing pledged interests, accompanied in each
case by duly executed stock powers (or other appropriate transfer documents) in
blank affixed thereto;
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
(2)           the originals of all promissory notes issued in connection with
Debt permitted by Section 7.03(e) of the Bank Credit Agreement, together with
duly executed undated endorsements in blank affixed thereto;
 
(3)           except with the express prior written consent of the Required
Holders in each instance, with respect to the Investment Property (as defined in
the Security Agreement) listed on Schedule 9(e) of the Security Agreement,
copies of each existing Qualifying Control Agreement (as defined in the Security
Agreement) from the applicable securities intermediary;
 
(4)           except with the express prior written consent of the Required
Holders in each instance, with respect to the Deposit Accounts (as defined in
the Security Agreement) listed on Schedule 9(f) of the Security Agreement,
copies of each existing Qualifying Control Agreement (as defined in the Security
Agreement) from the applicable depositary institutions; and
 
(5)           evidence that all insurance required to be maintained pursuant to
the Note Purchase Agreement, the Security Documents or any other Transaction
Document has been obtained and is in effect, together with the certificates of
insurance and endorsements, naming the Collateral Agent on behalf of the Secured
Creditors as an additional insured or lender’s loss payee, as the case may be,
under all insurance policies maintained with respect to the assets and
properties of the Company and the Guarantors that constitute Collateral.
 
(e) each Noteholder or its special counsel shall have received an executed
counterpart of a Mortgage, or an amendment to Mortgage, in each case, in form
and substance satisfactory to the Required Holders, with respect to each
Mortgaged Property listed on Schedule 6 in recordable form, and, to the extent
not previously delivered to the Collateral Agent, together with:
 
(1)           to the extent necessary under applicable law, for filing in the
appropriate county land office(s), Uniform Commercial Code financing statements
covering fixtures, if required, in each case appropriately completed;
 
(2)           mortgage policies of title insurance (which, if satisfactory to
the Required Holders, may be in the form of a mark-up of pro forma mortgage
policies which are satisfactory to the Required Holders subsequently to be
followed by mortgage policies) relating to each Mortgage of the Mortgaged
Property referred to above, issued by a title insurer reasonably satisfactory to
the Required Holders (the “Title Company”), in an insured amount satisfactory to
the Required Holders and insuring the Collateral Agent and the Secured Creditors
that the Mortgage on each such Mortgaged Property is a valid and enforceable
first priority mortgage lien on such Mortgaged Property, free and clear of all
defects and encumbrances except Liens permitted by Section 10.5, with each such
mortgage policy (i) to be in form and substance satisfactory to the Required
Holders, (ii) to include a reference to the relevant survey with no survey
exceptions except those theretofore approved by the Required Holders (such
approval not to be unreasonably withheld or delayed), (iii) not to include any
exception(s) for mechanic’s liens, and (iv) to provide for affirmative insurance
and endorsements (to the extent applicable and available in the relevant
jurisdiction) as the Required Holders may reasonably request;
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
(3)           if requested by the Required Holders, (i) surveys for each
Mortgaged Property sufficient for the Title Company to remove the standard
survey exceptions from the title insurance policies and issue the endorsements
required in clause (2)(iv) above, or (ii) affidavits delivered to the title
insurer sufficient for the Title Company to remove the standard survey
exceptions from the title policies and issue the endorsements referenced in
clause (2)(iv) above;
 
(4)           evidence (which may be satisfied by appropriate instructions in a
funds flow memorandum) of payment to the title insurer of all expenses and
premiums of the title insurer in connection with the issuance of such policies
and endorsements and payment to the Title Company of an amount equal to any fees
or taxes, including recording, mortgage, intangible and stamp taxes payable in
connection with recording the Mortgages and Uniform Commercial Code financing
statements covering fixtures, if applicable, in the appropriate county or state
land office(s);
 
(5)           in connection with any Mortgage, customary opinions of counsel in
the jurisdiction where each Mortgaged Property is located; and
 
(6)           evidence of flood insurance coverage satisfactory to the Required
Holders for each Mortgaged Property located in a specified flood hazard zone
pursuant to a Standard Flood Hazard Determination.
 
(f) the Bank Credit Agreement, providing for a $215,000,000 revolving credit
facility to the Company and having other terms and conditions satisfactory to
the Required Holders, shall have been duly executed and delivered by each of the
parties thereto and shall be in full force and effect and a copy thereof shall
have been delivered to each Noteholder or its special counsel;
 
(g) an amendment to the Note Purchase Agreement, dated as of May 1, 2001, by and
among the Company and the Purchasers named on the Schedule A attached thereto,
consistent with the amendments set forth in this Amendment, and such amendment
shall have been duly executed by each of the parties thereto and shall be in
full force and effect and a copy thereof shall have been delivered to each
Noteholder or its special counsel;
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
(h) such certificates of resolutions or other action, incumbency certificates
and/or other certificates (including specimen signatures) of Responsible
Officers of the Company and each Guarantor as the Required Holders or their
special counsel may require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this First Amendment, the Security Documents to which such
Person is a party and the Intercreditor Agreement;
 
(i) such documents and certifications as the Required Holders may reasonably
require to evidence that the Company and each Guarantor is duly organized or
formed, and that the Company and each Guarantor is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
 
(j) each Noteholder shall have received a customary opinion, addressed to the
such Noteholder, of Jones Day, counsel for the Company and the Guarantors, and
the general counsel or assistant general counsel for the Company and the
Guarantors, in each case in form and substance satisfactory to the Required
Holders concerning the Company, the Guarantors, this First Amendment, the
Security Documents (which may include some or all of the Mortgages), the
Intercreditor Agreement and as to such matters as the Required Holders  may
reasonably request;
 
(k) a certificate of a Responsible Officer of the Company and each Guarantor
either (1) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Person and the
validity against such Person of the Transaction Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
 
(l) each Noteholder shall have received, by payment in immediately available
funds to the account of such holder set forth in Schedule A to the Note Purchase
Agreement the amount set forth opposite such holder’s name in Schedule 1
attached hereto; and
 
(m) the Company shall have paid the fees and expenses of Schiff Hardin LLP,
special counsel to the Noteholders, in connection with the negotiation,
preparation, approval, execution and delivery of this First Amendment, the
Security Documents and the Intercreditor Agreement.
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
SECTION 4. Reaffirmation of Guaranty Agreement.
 
4.1. By their execution and delivery hereof, the undersigned Guarantors hereby
acknowledge and agree to this First Amendment and reaffirm the Guaranty
Agreement dated as of December 12, 2007 given in favor of each Noteholder and
their respective successors and assigns.
 
SECTION 5. Post-Closing Covenant.
 
5.1. Unless otherwise agreed to by the Required Holders (in their reasonable
discretion), the Company and the Guarantors hereby agree to deliver, or cause to
be delivered, to the holders of the Notes each of the agreements, instruments
and other documents (each in form and substance reasonably acceptable to the
Required Holders) set forth on Exhibit P-C attached hereto and made a part
hereof, and to take, or cause to be taken, each of the actions set forth on
Exhibit P-C, in each case within the time set forth therein for each such
agreement, instrument, document or action. The Required Holders may, but shall
not be obligated to, extend the time (if applicable) for the satisfaction of any
of the requirements set forth in Exhibit P-C in its reasonable discretion.
 
5.2. The Company and the Guarantors hereby acknowledge and agree that the
failure to satisfy any of the requirements set forth in Exhibit P-C within the
time provided herein or therein (including any extension granted by the Required
Holders pursuant to the last sentence of Section 5.1) shall constitute a default
hereunder and an additional Event of Default under the Note Purchase Agreement
for all purposes, and, without limiting the foregoing, all rights, powers,
remedies and restrictions, including restrictions on extensions of credit, under
the Transaction Documents resulting from an Event of Default shall be
applicable.
 
SECTION 6. Miscellaneous.
 
6.1. This First Amendment shall be construed in connection with and as part of
the Note Purchase Agreement, and except as modified and expressly amended by
this First Amendment, all terms, conditions and covenants contained in the Note
Purchase Agreement and the Notes are hereby ratified and shall be and remain in
full force and effect.
 
6.2. Any and all notices, requests, certificates and other instruments executed
and delivered after the execution and delivery of this First Amendment may refer
to the Note Purchase Agreement without making specific reference to this First
Amendment but nevertheless all such references shall include this First
Amendment unless the context otherwise requires.
 
6.3. The descriptive headings of the various Sections or parts of this First
Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
 
6.4. This First Amendment shall he governed by and construed in accordance with
the laws of the State of New York.
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
6.5. The execution hereof by you shall constitute a contract between us for the
uses and purposes hereinabove set forth, and this First Amendment may be
executed in any number of counterparts, each executed counterpart constituting
an original, but all together only one agreement.
 


[Remainder of page intentionally left blank.]

 
 
 
 
 
 
 
 
 
- 44 -

--------------------------------------------------------------------------------

 

 

 
GRANITE CONSTRUCTION INCORPORATED
             
By
/s/ Laurel J. Krzeminski
   
Laurel J. Krzeminski
   
Its VP and CFO
             
By
/s/ Jigisha Desai
   
Jigisha Desai
   
Its VP Treasurer
       
GRANITE CONSTRUCTION COMPANY
             
By
/s/ Laurel J. Krzeminski
   
Laurel J. Krzeminski
   
Its VP and CFO
             
By
/s/ Jigisha Desai
   
Jigisha Desai
   
Its VP Treasurer
       
GILC INCORPORATED
             
By
/s/ Laurel J. Krzeminski
   
Laurel J. Krzeminski
   
Its President and CEO
             
By
/s/ Jigisha Desai
   
Jigisha Desai
   
Its VP and CFO
     

 
First Amendment to 2007 Note Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
GRANITE CONSTRUCTION NORTHEAST, INC.
             
By
/s/ Laurel J. Krzeminski
   
Laurel J. Krzeminski
   
Its VP and CFO
             
By
/s/ Jigisha Desai
   
Jigisha Desai
   
Its VP Treasurer
       
INTERMOUNTAIN SLURRY SEAL, INC.
             
By
/s/ Kathleen Schreckengost
   
Kathleen Schreckengost
   
Its VP Treasurer
             
By
/s/ Darren S. Beevor
   
Darren S. Beevor
   
Its VP Controller



First Amendment to 2007 Note Purchase Agreement


 
 

--------------------------------------------------------------------------------

 


Accepted and Agreed to:
 
 

  The Prudential Insurance Company of America               By: /s/ Iris Krause
    Vice President      

 


 

  Prudential Retirement Insurance and Annuity Company                   By: 
Prudential Investment Management, Inc., as investment manager             By: 
/s/ Iris Krause     Vice President

 
First Amendment to 2007 Note Purchase Agreement


 
 

--------------------------------------------------------------------------------

 
 
 

  UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY                   By:
Prudential Investment Management, Inc., as investment manager                  
  By: /s/ Mitchell W. Reed             Vice President

 
 

  ZURICH AMERICAN INSURANCE COMPANY                   By: Prudential Private
Placement Investors, L.P. (as Investment Advisor)                   By:
Prudential Private Placement Investors, L.P. (as its General Partnet)          
          By: /s/ Mitchell W. Reed             Vice President

 
First Amendment to 2007 Note Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 


 
 

  AMERICAN INTERNATIONAL GROUP, INC.         By: AIG Asset Management (U.S.),
LLC, Investment Advisor               By: /s/ David C. Patch   Name: David C.
Patch   Title: Vice President

 
First Amendment to 2007 Note Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 


 


 

  NG Life Insurance and Annuity Company
ING USA Annuity and Life Insurance Company
ReliaStar Life Insurance Company
ReliaStar Life Insurance Company of New York
Security Life of Denver Insurance Company   By: 
       ING Investment Management LLC,
       as Agent
              By:  /s/ Gregory R. Addicks     Gregory R. Addicks     Senior Vice
President

 
First Amendment to 2007 Note Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
 

  THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA               By: /s/ Gwendolyn
S. Foster   Name: Gwendolyn S. Foster   Title: Senior Director      

 
First Amendment to 2007 Note Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 


 

  PRINCIPAL LIFE INSURANCE COMPANY                   By: Principal Global
Investors, LLC, a Delaware limited liability company, its authorized signatory  
                  By:  /s/ Alan P. Kress     Its: Counsel             By:  /s/
Clint Woods     Its: Assistant General Counsel

 
First Amendment to 2007 Note Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 


 

  UNITED OF OMAHA LIFE INSURANCE COMPANY               By: /s/ Curtis R.
Caldwell   Name: Curtis R. Caldwell   Title: Senior Vice President

 
First Amendment to 2007 Note Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 


 

  ALLIANZ LIFE INSURANCE COMPANANY OF AMERICA               By: /s/ Brian F.
Landry   Name: Brian F. Landry   Title: Assistant Treasurer

 
First Amendment to 2007 Note Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

  AMERICAN UNITED LIFE INSURANCE COMPANY               By: 
/s/ Michael I. Bullock
   
Michael I. Bullock
   
Its: Vice President, Private Placements

 
First Amendment to 2007 Note Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
 

  THE STATE LIFE INSURANCE COMPANY           By:  American United Life Insurance
Company, its agent      
 
            By: 
/s/ Michael I. Bullock
    Michael I. Bullock     Its: Vice President, Private Placements

 
First Amendment to 2007 Note Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

  THE LAFAYETTE LIFE INSURANCE COMPANY         By:
 /s/ James J. Vance
  Name:
 James J. Vance
  Its:
Vice President
        By:
/s/ Kevin L. Howard
  Name:
Kevin L. Howard
  Its:
Vice President

 
First Amendment to 2007 Note Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

  FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN       By: American United Life
Insurance Company, its agent                     By: 
 /s/ Michael I. Bullock
    Michael I. Bullock     Its: Vice President, Private Placements

 
First Amendment to 2007 Note Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

  AMERICAN FAMILY LIFE INSURANCE COMPANY               By:
/s/ David Voge
   
      David Voge
   
      Senior Fixed Income Analyst

 
First Amendment to 2007 Note Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
 

  ASSURITY LIFE INSURANCE COMPANY               By:
/s/ Victor Weber
  Name:
Victor Weber
  Title:
Senior Director—Investments



First Amendment to 2007 Note Purchase Agreement